                          Case 3:15-md-02672-CRB Document 7029-16 Filed 01/13/20 Page 1 of 2


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    giuffrar@sullcrom.com
                2   Sharon L. Nelles (admitted pro hac vice)
                    nelless@sullcrom.com
                3
                    William B. Monahan (admitted pro hac vice)
                4   monahanw@sullcrom.com
                    John G. McCarthy (admitted pro hac vice)
                5   mccarthyj@sullcrom.com
                    SULLIVAN & CROMWELL LLP
                6   125 Broad Street
                7   New York, New York 10004
                    Telephone:     (212) 558-4000
                8   Facsimile:     (212) 558-3588

                9   Michael H. Steinberg (SBN 134179)
                    steinbergm@sullcrom.com
               10   SULLIVAN & CROMWELL LLP
               11   1888 Century Park East
                    Los Angeles, California 90067
               12   Telephone:    (310) 712-6600
                    Facsimile:    (310) 712-8800
               13
                    Attorneys for Defendants Volkswagen AG and
               14   Volkswagen Group of America, Inc.
               15

               16
                                                   UNITED STATES DISTRICT COURT
               17
                                                 NORTHERN DISTRICT OF CALIFORNIA
               18

               19                                       SAN FRANCISCO DIVISION

               20   IN RE: VOLKSWAGEN “CLEAN DIESEL”                      )
                    MARKETING, SALES PRACTICES, AND                       )   MDL No. 2672 CRB (JSC)
               21   PRODUCTS LIABILITY LITIGATION                         )
                    ___________________________________                   )
               22
                                                                          )   [PROPOSED] ORDER GRANTING
               23   This Document Relates to:                             )   DEFENDANTS’ MOTION TO DISQUALIFY
                                                                          )   PLAINTIFFS’ EXPERT LOUIS J. FREEH
               24   ACTIONS SET FOR                                       )   AND EXCLUDE HIS PROPOSED
                    FEBRUARY 18, 2020 TRIAL                               )   TESTIMONY AT TRIAL
               25                                                         )
                                                                          )   The Honorable Charles R. Breyer
               26
                                                                          )
               27                                                         )
                                                                          )
               28                                                         )

                                                         [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                      MDL NO. 2672 CRB (JSC)
                         Case 3:15-md-02672-CRB Document 7029-16 Filed 01/13/20 Page 2 of 2


                1                  Having considered Defendants’ Motion to Disqualify Plaintiffs’ Expert Louis J. Freeh and

                2   Exclude His Proposed Testimony at Trial (hereinafter “Motion”), and for good cause appearing, IT IS

                3   HEREBY ORDERED THAT Defendants’ Motion is GRANTED.

                4                  Mr. Freeh is hereby disqualified from serving as Plaintiffs’ expert and Plaintiffs may not

                5   introduce testimony from Mr. Freeh at trial.

                6

                7   IT IS SO ORDERED.

                8

                9   Dated: _______________, 2020                   ________________________________________
                                                                   Honorable Charles R. Breyer
               10                                                  UNITED STATES DISTRICT JUDGE
               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
               28

                                                         [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                      MDL NO. 2672 CRB (JSC)
